DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.

Allowable Subject Matter
Claims 1-6, 8-10, 13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, 3, 6, 9, and 13 the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The instant claims remain allowable as indicated by the 6/17/2021 Non-Final Rejection. The best prior art, Boufonos (US 20150198713 A1) does not explicitly show coprime arrays of photonic chips. 
In re 5 and 10, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The instant claims remain allowable as indicated by the 6/17/2021 Non-Final Rejection. The best prior art, Boufonos (US 20150198713 A1) does not explicitly show coprime arrays of transceivers wherein the second array includes at least one common transceiver.
In re 13, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Applicant’s amendment incorporates allowable subject matter indicated by the 6/17/2021 Non-Final Rejection.
In re 2, 4, 8, 15, 16, 17, 18, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872